Exhibit 99.1 Press release WiLAN Subsidiary Acquires Wireless Patents OTTAWA, Canada – August 2, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company's wholly-owned subsidiary, Anton Innovations Inc., has acquired a portfolio of patents from MLR, LLC. The portfolio covers multi-modal Wi-Fi technology used in a variety of wireless products. WiLAN has a rich history of innovation and licensing in wireless technology. In the 1990s, WiLAN invented Wideband Orthogonal Frequency Division Multiplexing (W-OFDM), a modulation technique that is now the standard for broadband wireless applications. WiLAN has successfully licensed this wireless technology to many of the world’s largest technology companies. “MLR is pleased that WiLAN has agreed to apply its wireless experience to license MLR’s important portfolio of multi-mode Wi-Fi patents,” said Charles Leedom, Jr., President of MLR. “WiLAN’s well-earned reputation for conducting successful licensing programs on behalf of inventors was a crucial factor in MLR’s decision to partner with WiLAN on this portfolio.” All other terms of the agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
